UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

ALEJANDRO JIMINEZ,

                 Plaintiff,
        -v-                                                            No. 17 CV 2844-LTS

CREDIT ONE BANK, N.A., NCO
FINANCIAL SYSTEMS, INC., and
ALORICA, INC.,

                  Defendants.
-------------------------------------------------------x

                                                     ORDER

                 The Court’s briefing order filed earlier this morning (Docket Entry No. 155) is

withdrawn and, in the interests of judicial economy and efficient use of the parties’ time and

resources, Defendant Credit One Bank’s motion (Docket Entry No. 152) is denied summarily for

the following reasons. Defendant may post its security to obtain a stay under Federal Rule of

Civil Procedure 62(a) in the form of cash by wire transfer of 115% of the judgment amount

(which the Clerk of Court shall place in the Court’s registry), and may then apply to have the

surety bond substituted for the cash once it is obtained. No injunctive relief is necessary to

remedy Defendant’s failure to make appropriate arrangements in a timely manner. Defendant is

directed to contact the office of the Clerk of Court for wire transfer instructions.

                 This order resolves Docket Entry No. 152.

                 SO ORDERED.

Dated: New York, New York
       April 9, 2020
                                                                       /s/ Laura Taylor Swain
                                                                       LAURA TAYLOR SWAIN
                                                                       United States District Judge




JIMINEZ - ORDER RE OSC V2                                  VERSION APRIL 9, 2020                      1
